Per Curiam. No brief has been filed for the defendant in error, but we have looked into what stands for the record, and find it presents only a certified transcript of a judgment of a justice of the peace filed in-the office of the clerk of the circuit court, together with the execution issued thereon out of that office and the sheriff’s returns of his levy and sale of certain real estate by virtue thereof, and that all the errors assigned are in terms imputed to said justice, clerk and sheriff respectively. Notwithstanding such filing of the transcript the judgment remains but the judgment of a justice of the peace (Seymour v. Haines, 104 Ill. 557); and as this court cannot in this way review sucha judgment, or the ministerial acts of clerics and sheriffs, the writ of error in this case will be dismissed. Writ of error dismissed.